PER CURIAM.
Because the circuit court proceeding was concluded on grounds other than the merits, we sua sponte treat the petition for certiorari as an appeal from the circuit court’s order. See Green v. Moore, 777 So.2d 425 (Fla. 1st DCA 2000). The circuit court’s order transferring the petition for writ of mandamus is REVERSED and the case is REMANDED with directions to proceed to a disposition on the merits of the petition for mandamus. See Davidson v. Crosby, 883 So.2d 866 (Fla. 1st DCA 2004); Burgess v. Crosby, 870 So.2d 217 (Fla. 1st DCA 2004).
ERVIN, BARFIELD, and KAHN, JJ., concur.